Since the defendant had not yet completed his originally imposed sentence of imprisonment when he was resentenced, his resentencing to a term including the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process (see People v Lingle, 16 NY3d 621 [2011]; People v Williams, 109 AD3d 490 [2013]; People v Smith, 101 AD3d 761 [2012]; People v Cooke, 94 AD3d 1138 [2012]).
The period of postrelease supervision imposed at resentencing was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Mastro, J.P., Leventhal, Austin and Sgroi, JJ., concur.